Title: From James Madison to John Keemle, [17 January] 1810
From: Madison, James
To: Keemle, John


[17 January 1810]
Having reced. from you as Chairman the address of the Surviving Revoly. Characters in the City & County of Philada. I return through the same channel, the inclosed answer; tendering you at the same time, my respects & good wishes.
 
[Enclosure]
To the Surviving Military Characters of the late Revolutionary army & Navy residing in the City & County of Philadelphia.
Jany. 1810
I have recd. fellow Citizens, with particular satisfaction, the Sentiments you have thought fit to address to me at a moment so interesting to the Honor & wellbeing of our Country. The unjust proceedings of Foreign Govts. have long been witnessed by the Nation with feelings repressed only, by a love of peace, & by hopes founded on appeals to those principles of law & right, which have been exemplified in its own conduct. These hopes having continually failed, our situation retains its perplexity, and the preservation of peace becomes more & more uncertain. At such a period, it is a precious consideration that the Govt. of the U. S. instead of having provoked this inauspicious state of our foreign relations, has been as persevering as it has been sincere in efforts to avert it; and that as our wrongs become aggravated, the readiness to maintain our rights becomes more universal. From none was this partriotic [sic] spirit more to be looked for, than from those who knowing most experimentally the price paid for our Independence, must be the last to suffer its Attributes to be impaired in its descent to their posterity. A free people, firmly united, in a just cause, can never despond of either inspiring a respect for their rights, or of maintaining them agst. hostile invasions. Should this last alternative, in spite of all our conciliatory endeavors—be forced upon us, it may well be expected, that however the capacity of our revolutionary Champions for active service, may be impaired by the infirmities of age, the deficiency will be amply made up, by the animation given by their former example, & present zeal, to their fellow Citizens who have not before been compelled to rally to the banners & the defence of their Country. Accept assurances of my respect & friendly wishes
